      Case 4:20-cv-00236-RH-MJF Document 619 Filed 08/04/20 Page 1 of 4



                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

KIRK NIELSEN et al.,

      Plaintiffs,                             CONSOLIDATED CASES
                                              Case No. 4:20-cv-00236-RH-MJF
v.

RON DESANTIS, in his official as
Governor of the State of Florida, et al.,

     Defendants.
__________________________________/

PLAINTIFF-INTERVENORS’ MOTION FOR VOLUNTARY DISMISSAL
                   WITH PREJUDICE
      Plaintiff-Intervenors, DEBORAH C. GRUBB, DOUGLAS E. HALL, CARL

F. MCCOY, JAMES K. KRACHT, DOLOR GINCHEREAU, and the FLORIDA

COUNCIL OF THE BLIND, by and through the undersigned counsel, and pursuant

to Rule 41(a)(2) of the Federal Rules of Civil Procedure, and the parties Settlement

Agreement, hereby respectfully requests this Court enter an order dismissing this

action with prejudice all claims they asserted against any party to the Litigation, and

states as follows:

      1.     On June 10, 2020, this Court granted leave to intervene and deemed filed

Intervenors Complaint in this case [DE - 216].
      Case 4:20-cv-00236-RH-MJF Document 619 Filed 08/04/20 Page 2 of 4
                                                              Nielsen, et al v. DeSantis et al
                                                            Case No. 1:20-cv-236-RH- MTF
                                                                                  Page 2 of 4

      2.     On July 31, 2020, the parties reached a settlement agreement, and

pursuant to the settlement agreement, “pursuant to Federal Rule of Civil Procedure

41(a)(2), Plaintiffs will file in the Litigation a motion for voluntary dismissal with

prejudice of all claims they asserted against any party to the Litigation. It is the intent

of the Parties—and Plaintiffs’ motion will request—that the Court not retain

continuing jurisdiction to enforce this Agreement, or for any other purpose.

      3.     As such Plaintiff-Intervenors move to dismiss all claims they asserted

against any party to the Litigation voluntarily.

      4.     The requested dismissal is according to the terms of the settlement

agreement between the Plaintiff-Intervenors and all Defendants, and the Court will

not retain continuing jurisdiction to enforce this Agreement, or for any other purpose.

      5.     Plaintiff-Intervenors have agreed with all Defendants to the relief

sought herein.

      WHEREFORE, intervenors, DEBORAH C. GRUBB, DOUGLAS E.

HALL, CARL F. MCCOY, JAMES K. KRACHT, DOLOR GINCHEREAU, and

the FLORIDA COUNCIL OF THE BLIND, INC., respectfully request this Court

to dismiss all claims they asserted against any party to the Litigation with prejudice,

and the Court will not retain continuing jurisdiction to enforce this Agreement, or

for any other purpose.



  Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
      Case 4:20-cv-00236-RH-MJF Document 619 Filed 08/04/20 Page 3 of 4
                                                              Nielsen, et al v. DeSantis et al
                                                            Case No. 1:20-cv-236-RH- MTF
                                                                                  Page 3 of 4



                       CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rule 7.1(B), the undersigned counsel has communicated in

good faith with counsel for all Defendants, and the State Defendants and all have

agreed to the relief requested herein.

                                  By: s/ Matthew W. Dietz _____
                                  Matthew W. Dietz, Esq.
                                  Florida Bar No. 84905



                     CERTIFICATION OF WORD COUNT

      I HEREBY CERTIFY, pursuant to Northern District of Florida Local Rule

7.1(F), that this motion contains approximately 299 words.



                                  By: s/ Matthew W. Dietz _____
                                  Matthew W. Dietz, Esq.
                                  Florida Bar No. 84905




  Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
      Case 4:20-cv-00236-RH-MJF Document 619 Filed 08/04/20 Page 4 of 4
                                                              Nielsen, et al v. DeSantis et al
                                                            Case No. 1:20-cv-236-RH- MTF
                                                                                  Page 4 of 4

                           CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on August 4, 2020, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system which will send

notice of electronic filing to all parties and counsel of record in the herewith service

list, or in some other authorized manner for those counsel or parties who are not

authorized to receive notices electronically.

                                  By: s/ Matthew W. Dietz
                                  MATTHEW W. DIETZ, ESQ.
                                  Florida Bar No.: 00849
                                  DISABILITY INDEPENDENCE GROUP, INC.
                                  2990 Southwest 35th Avenue
                                  Miami, Florida 33133
                                  Tel: (305) 669-2822
                                  Fax: (305) 442-4181
                                  Mdietz@justDIGit.org
                                  aa@justdigit.org




  Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
